ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent operated a vehicle while under the influence of alcohol and possessed and used illegal drugs. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 8.4(a), 8.4(b), and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Christopher D. Matchett, Louisiana Bar Roll number 8444, be suspended from the practice of law for two years, retroactive to the date of his interim suspension in In re: Matchett, 07-2115 (La.10/31/07), 967 So.2d 487.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.